Citation Nr: 1743359	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1977 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In April 2011, the Veteran testified at a Board videoconference hearing before one of the undersigned Veterans Law Judges (VLJ) (at the time of the hearing an Acting VLJ).  A copy of the hearing transcript has been associated with the file. 

In January 2012, the Board reopened the Veteran's cervical spine claim and remanded for further development.  The Board denied the claim in a subsequent December 2012 decision.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a November 2013 Joint Motion for Remand, the parties agreed that the April 2011 Acting Veterans Law Judge did not substantially comply with the related duties owed during a hearing under 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

At a July 2015 hearing, the Veteran testified before another of the undersigned VLJs at a videoconference hearing.  A transcript of that hearing is associated with the file.  At the July 2015 hearing, the Veteran waived his right to testify before a third VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  However, because the Veteran testified regarding the matter on appeal during the pendency of the appeal at two separate Board hearings before different VLJs, the appeal must be decided by a three-judge panel.  See 38 U.S.C.A. §§ 7102(a); 7107(c) (West 2014); 38 C.F.R. §§ 19.3, 20.707 (2016).

This matter was most recently remanded in September 2015 for additional evidentiary development.  The matter was readjudicated in a June 2017 Supplemental Statement of the Case (SSOC).  New evidence has been associated with the claims file since the June 2017 SSOC, however, in an August 2017 Brief, the Veteran's representative waived the AOJ's jurisdiction to review this new evidence.  Additionally, a medical record appears to have been added to the file after the August 2017 Brief, however, the Board notes it is a duplicative record of evidence that the representative waived at the time of the August 2017 Brief.  Thus, no waiver is necessary.


FINDING OF FACT

Degenerative arthritis of the cervical spine was not manifest in service or to a compensable degree within one year of service and is unrelated to service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated by service, nor can arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this issue in September 2015.  The Board instructed the RO to contact the Veteran to obtain any additional private treatment records, obtain updated VA treatment records, schedule the Veteran for a VA examination, and readjudciate the issues on appeal.  A review of the record indicates that there has been compliance with these directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by multiple letters throughout the claims period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private records, social security records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination in June 2016 for his cervical spine disorder.  In an August 2017 Brief, the Veteran's representative specifically questioned the adequacy of this examination, asserting that the examiner failed to adequately consider the Veteran's lay statements with respect to the onset of symptoms and relied improperly on the lack of contemporaneous medical records.  

The Board notes that lay statements may not be rejected "merely because they were not corroborated by contemporaneous medical records," but the absence of such evidence may be considered together with other evidence in determining credibility. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In addition, an absence of contemporary medical evidence may weigh against lay statements if a foundation is established for drawing inferences against the claimant from the absence of documentation.  Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); see also AZ v. Shinseki, 731 F.3d 1303, 1316-17 (Fed. Cir. 2013) (stating that in determining whether an alleged fact occurred, VA may properly rely on the absence of an entry in a record, if the record is complete and one would expect to find an entry if the alleged fact occurred).  The Board acknowledges the representative's argument, however, finds that the June 2016 VA examiner did properly consider the Veteran's lay testimony in rendering her decision. 

As a result, the Board finds that the June 2016 VA examination is adequate for adjudication purposes.  38 C.F.R. §§ 3.159(c)(4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided a well-reasoned and adequately supported opinion. 

During the July 2015 Board hearing, an undersigned Veterans Law Judge clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III. Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b)

In addition, chronic disease under 38 C.F.R. § 3.309(a) is presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran contends that his cervical spine disorder is the direct result of service.  At his July 2015 Board hearing, the Veteran testified that his cervical spine disorder was the result of an in-service automobile accident.  The Veteran reported that he sought treatment for his cervical spine disorder and that he has experienced a continuity of symptoms since service, treating pain with Motrin.  The Veteran reported that he first sought treatment after service in approximately 1985.  The Veteran denied any post service injury to the cervical spine or any employment consisting of heavy lifting.

The Veteran is competent to report that he injured his neck in service, that he took pain medication, and that he has experienced a continuity of symptoms.  He is also competent to report when his symptoms were first identified. 

Physical examination at the Veteran's January 1977 enlistment examination revealed a normal spine.  March 1979 treatment records document complaints of back pain resulting from an automobile accident.  Pain was reported as a dull ache around the T5 vertebra and in the upper region of the back.  There is no documentation of pain, complaints, or other relevant notations specific to the neck, and there is no diagnosis of any relevant abnormality.  At the Veteran's February 1981 separation examination, physical examination revealed a normal spine and neck.  Upon a report of medical history, the Veteran reported recurrent back pain.  He specifically denied arthritis or any bone, joint, or other deformity.  The physician's summary at the conclusion of the medical history report documents rare lower back pain and rare right upper quadrant pain, among other complaints.  There is no reference to neck pain or other relevant symptoms or complaints.  

The Veteran's complaints at service discharge are entirely consistent with the claims for compensation he filed in 1981, which were for low back and right knee disabilities.  In the application for compensation benefits, the Veteran wrote, "Injury to right knee + Back pain - lower portion."  Thus, the Veteran complained of two musculoskeletal disabilities and specifically noted that the back pain he was experiencing was in the lower portion, but did not include his cervical spine/neck in his back pain description.  In the August 1981 VA examination report, the examiner documented that examination of the head, face, and neck was normal.  In the special orthopedic examination, the Veteran addressed his low back specifically, although he attributed it to "doing a lot of bending" and not an automobile accident.  

The Board finds that had the Veteran been experiencing neck pain during service, to include at discharge, he would have documented it, since he had the thought process to report the low back and knee pain or that he would have included it in his claim for service connection that he submitted approximately three months after service discharge.  

Relevant to the Veteran's claim of continuity, the record contains a November 1986 VA examination, which appears to be the first documentation of treatment for complaints of neck pain.  Physical examination of the neck was normal.  The Veteran did not indicate that his neck pain dated back to service.

An October 11, 1996, VA treatment record shows the Veteran reported pain in the left side of his neck for the past two months.  In a VA Form 21-4138, Statement in Support of Claim, dated October 24, 1996, the Veteran requested, among other disabilities, service connection for his neck.  When hospitalized on October 28, 1996, in providing his past medical history, the Veteran reported chronic neck pain secondary to motor vehicle accident in 1979.  Thus, within the same month, the Veteran went from reporting a two-week history of neck pain to neck pain since he injured his low back in service.  However, at an August 2009 examination in connection with a Social Security claim, the Veteran reported low back and neck pain.  As to his low back, he stated it started following a motor vehicle accident in 1978 but then reported that he had had neck pain for 10 to 15 years, which would place its onset in approximately 1994 to 1999.  

The Veteran has been inconsistent with the onset of his neck pain, but the more contemporaneous records from service and the VA examination conducted within months of his service discharge do not establish that the Veteran had sustained a neck injury in service or had neck pain soon after service.  The Board accords more probative value to the contemporaneous records than statements the Veteran has made after submitting a claim for service connection for a neck disability beginning in later October 1996.

At the Veteran's June 2016 VA examination, the Veteran was diagnosed with degenerative arthritis of the cervical spine.  The Veteran reported that he had neck trouble for many years and that symptoms began while in service.  The examiner concluded that the Veteran's degenerative arthritis of the cervical spine was less likely than not related to his service.  In doing so, the examiner notes a review of service treatment records and additional medical evidence.  As noted above, the Board finds that the examiner appropriately considered the Veteran's lay statements in rendering her decision.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.  In this case, the Board accepts the June 2016 VA examiner's opinion that the Veteran's cervical spine disorder is less likely than not related to his service as highly probative medical evidence on this point.  The Board notes that the examiner rendered her opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. 379, 383 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that he has experienced neck pain since service, stemming from the documented in-service automobile accident.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

However, the Veteran's lay evidence of onset and continuity is far less probative than the service records, the August 1981 VA examination report, and the 2016 opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  Physical examination upon separation from service revealed a normal neck and spine and the Veteran specifically denied any relevant symptoms or other manifestations.  

The medical evidence of record is afforded greater probative value and greater credibility than the more lay assertions of the Veteran.  His assertion of onset and continuity is inconsistent with the separation examination, other service treatment records, and the 1981 VA examination.

The claims file contains a handwritten note on a VA Form 21-4138, Statement in Support of Claim.  The note states that the Veteran's cervical spine "is at least 50% related to his injury (motor vehicle accident) on active duty."  This note is not signed by anyone and is not dated.  The opinion is also not supported by any rationale.  In the 2012 Board decision, it found that such opinion had not probative value for two reasons.  One, it is not signed, and there is no indication who wrote the opinion.  Two, even if a medical professional signed it, there is no rationale for the opinion.  The Board addressed this document and its conclusion that it lacks probative value in the December 2012 decision, and the Veteran has not attempted to explain the origin of this statement.  Thus, the Board finds this opinion to be of no probative value.  

In sum, there is no reliable evidence linking the Veteran's degenerative arthritis of the cervical spine to service.  The contemporaneous records establish that there were no documented manifestations of a cervical spine disorder in service, the neck and spine were normal upon separation and the Veteran specifically denied any relevant symptoms or manifestations upon service, there were no manifestations of arthritis within one year of separation, and arthritis was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's report of onset, continuity and treatment.

Here, cervical spine arthritis was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's post service reported history of neck pain during service and immediately after service, the Board finds that the service treatment records do not show a combination of arthritis manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Rather in-service complaints and manifestations are limited to the lower and upper back.  Furthermore, the evidence does not establish that arthritis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.  Rather, the examinations during the pertinent time frame were normal.  The Board notes the November 1986 VA examination, the first documentation of medical treatment for neck pain over four years after separation.  Physical examination revealed a normal neck and there was no diagnosis of arthritis.  

In essence, the evidence establishes that the cervical spine and neck were normal upon separation from service and the onset of arthritis occurred years after service. The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that he did not have a neck disorder during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of a degenerative arthritis of the cervical spine is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.


ORDER

Entitlement to service connection for a cervical spine disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



____________________________________________
NATHAN KROES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


